Case 2:20-cv-02291-DOC-KES Document 44 Filed 03/24/20 Page 1 of 3 Page ID #:449



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                  Date: March 24, 2020


 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
       AL.


 PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                   Not Present
              Courtroom Clerk                                Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
            None Present                                  None Present


       PROCEEDINGS (IN CHAMBERS): ORDER LIMITING NUMBER OF
                                  PEOPLE PERMITTED TO ATTEND
                                  STATUS CONFERENCE

        The Court has scheduled a status conference in this matter for Thursday, March
 26, 2020 at 10:00 a.m. The number of individuals in attendance shall be limited, as the
 Court intends to comply with recent public health guidelines promulgated by Governor
 Gavin Newsom and Mayor Eric Garcetti. Each party shall be limited to one
 representative, designated as follows:

       (a) Plaintiff LA Alliance may bring one counsel;

       (b) Defendants County of Los Angeles and City of Los Angeles may bring one
           counsel each;

       (c) Intervenor Orange County Catholic Worker may bring one counsel;

       (d) Intervenors Los Angeles Catholic Worker and Cangress may together bring
           one counsel (as these Intervenors have the same counsel of record).
Case 2:20-cv-02291-DOC-KES Document 44 Filed 03/24/20 Page 2 of 3 Page ID #:450
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                          Date: March 24, 2020
                                                                                         Page 2

 The Court also invites the attendance of public officials as follows:

        (a) Mayor Eric Garcetti or his designated representative;

        (b) Supervisor Kathryn Barger or her designated representative;

        (c) Director Barbara Ferrer or her designated representative;

        (d) Director Christina Ghaly or her designated representative;

        (e) Director Jonathan Sherin or his designated representative;

        (f) Police Chief Michel Moore or his designated representative;

        (g) Interim Executive Director Heidi Marston or her designated representative;

        (h) Sheriff Alex Villanueva or his designated representative.

 Designated representatives must have the authority to speak on behalf of their respective
 principals.

        The press will be allowed two representatives at this status conference; the
 members of the press shall decide amongst themselves as to how these spots will be
 allocated.

       The public will unfortunately be excluded from the status conference, due to the
 epidemiological dangers of the escalating COVID-19 crisis.

         After the Court conducted its initial hearing in this matter on March 19, 2020, the
 Central District of California issued its Continuity of Operations Plan (“COOP”),
 effective March 23, 2020. In order to comply with the COOP and other public health
 guidance, the parties have agreed to an acceptable off-site location for the March 26
 status conference. The status conference shall be held at the Alexandria Ballrooms,
 501 S. Spring St., Los Angeles, CA 90013.

         In order to be prepared to address this issue at Thursday’s status conference, the
 Court requests and encourages the Los Angeles Police Department and the Los Angeles
 County Sheriff’s Office to continue their joint efforts to establish procedures to be
 implemented for law enforcement personnel involved in facilitating the placement of
 homeless persons in appropriate shelter facilities in the City of Los Angeles, contract
 cities, and the unincorporated areas of Los Angeles County.
Case 2:20-cv-02291-DOC-KES Document 44 Filed 03/24/20 Page 3 of 3 Page ID #:451
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                        Date: March 24, 2020
                                                                                       Page 3




        The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11                                                 Initials of Deputy Clerk: kd
  CIVIL-GEN
